Exhibit 10.4

TERMINATION OF MANAGEMENT SERVICES AGREEMENT

This Termination of Management Services Agreement (the “Termination”) is entered
into as of November 1, 2006, by and between CALIFORNIA RADIATION THERAPY
MANAGEMENT SERVICES, INC., a California corporation (“MANAGEMENT SERVICES”) and
21ST CENTURY ONCOLOGY OF CALIFORNIA A MEDICAL CORPORATION, a California medical
corporation (the “PC”).

WHEREAS, MANAGEMENT SERVICES and PC are parties to a Management Services
Agreement dated September 8, 2006, which was assumed by MANAGEMENT SERVICES in
conjunction with MANAGEMENT SERVICES’ acquisition of certain assets from Beverly
Hills Radiation Oncology also on September 8, 2006;

WHEREAS, MANAGEMENT SERVICES and PC wish to consolidate the Management Services
Agreement dated September 8, 2006 and Management Services Agreement dated May 1,
2006 between the parties with respect to its California office locations; and

WHEREAS, MANAGEMENT SERVICES and PC have entered into a Second Addendum to
Management Services Agreement effective November 1, 2006, which amends the
Management Services Agreement dated May 1, 2006 to: (i) provide for the addition
of the Beverly Hills location as an office location.

NOW THEREFORE, MANAGEMENT SERVICES and PC desire to terminate the Management
Services Agreement dated September 8, 2006 between the parties effective on the
date first written above.

 

Accepted:

 

CALIFORNIA RADIATION THERAPY

 

MANAGEMENT SERVICES, INC.

  By:   /s/ David M. Koeninger    

David M. Koeninger

   

Chief Financial Officer

Accepted:

    21ST CENTURY ONCOLOGY OF CALIFORNIA, A MEDICAL CORPORATION   By:   /s/
Daniel E. Dosoretz     Daniel E. Dosoretz, M.D.    

Vice President